Case 1:17-cv-00052-IMK-MJA Document 150-1 Filed 12/06/19 Page 1 of 2 PagelD #: 5393
‘Aug. 30. 2018 2:07PM No, 6079 P. f

Ka

930 Chestnut Ridge Road
W\/UHealtheare or es ge Ro
304-293-5220 FAX 304-581-1910

FACSIMILE TRANSMISSION
DATE: #| sal \¥
To: leann Saws, [ Nehve Aion
FROM:_Dv + Couper’
FAX NUMBER: _3o04- %33- SIF3
RE:  Saiscke QoT

PAGES_“2 (including this page)

 

MESSAGE: Pomme Olicae onda | nr = “rh

Vieune Coan, Qos,
Ccooper lehK@h<c. wu. edyy

 

 

 

 

If all pages are not received or received in error, please call 304-293-5220.

 

WARNING: The document(s) accompanying this transmission may contain confidential health information that is legally privileged.
This information is intended only for the use of the individual or entity named above. The authorized recipient of this information is
prohibited from disclosing this information to any other party unless required to do so by {aw or regulation, and is required to destroy
the information after its stated need has been fulfilled. ff you are not the intended recipient, you arc hereby notified that any disclosure.
copying, distribution, or action taken in reliauce on the contents of these documents is striedy prohibited, If you have received this
information In error, please notify the sender immediately and arrange for the return or destruction of these documents.

 

EXHIBIT 1
Case 1:17-cv-00052-IMK-MJA Document 150-1 Filed 12/06/19 Page 2 of 2 PagelD #: 5394
‘Aug. 30. 2018 2:07PM No. 6079 P 2

e

fa STEP TOR 400 White Ouks Boulevard Writer's Contact Information
Q Bridgeport, WY 26330 (304) 933.8122

CO] Ih ISON (304) 933-8000 (304) 933-8183 Fax jean smith @ steptge-tohnsen.com
wwwisteproe-johnson.com

PL Ls

ATTORNEYS AT LAW
August 24, 2018

Dr, Christi Cooper-Lehki
Chestnut Ridge Center

930 Chestnut Ridge Road
Morgantown, WV 26505

Re: Scott T. Ballock
DOB: 09/03/1968
SSN: XXX-XX-4494

Dear Medical Records Custodian:

Enclosed are photocopies of three (3) “Authorization to Release Medical Documentation”
in accordance with the Health Information Portability and Accountability Act (HIPAA) Rule
164.508 and executed by Scott T. Ballock. Please forward to me a complete copy of any and
al] health records, including but not limited to, progress notes, reports, summaries, counseling
records, test results, referrals, pharmacy records, bills and charges, and other health records
pertaining to Scott T. Ballock which you have in your custody or control.

Please forward the records to my attention at the following address:

Leann Smith, Paralegal
Steptoe & Johnson PLLC:
400 White Oaks Boulevard
Bridgeport, WY 26330

Steptoe & Johnson PLLC will be responsible for costs associated with this request. If
you do not have any records regarding Mr. Ballock, please note on this request and return
to me.

Thank you for your prompt attention to this request. Should you have any questions,
please do not hesitate to contact me.

Very truly yours,

Freosn) Siro,

Leann Smith
Paralegal

Un Based newer Arceaved ary yrredice paccveen Lh
re, dunt here Ons pe2rdieal pcads ohe~ - ) Wore
LV OLvedl ier OO \inenralt slandooth Diner bo MMe
hod oa. nner cal Heedvwwent bau Harwyn, $o Weave Wy “~
8129008 cymorcd Nrecttad wloar: tow Qobry - —

West Virginia * Ohio * Kentucky * Pennsylvania * Texas « Coloraad LCO% hie LEAR ALEX
P panne leh iGhse M43,

Enclosure

 
 
